DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2019 and 05/22/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	a. Claim 1 recites the limitation "the distance" in line 13.  There is insufficient antecedent basis for this limitation in the claim.


c. Claim 5 recites the limitation "the width" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
d. Claim 30 recites the limitation "the entire width" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
e. Claim 30 recites the limitation "the welding process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
f. Claim 30 recites the limitation "the laser process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Song et al. PG Pub 2013/0234115, teaches an organic light emitting display device includes a first substrate including a pixel region in which at least one organic light emitting diode including a first electrode, an organic layer, and a second electrode is formed and a non-pixel region formed beside the pixel region. The device includes a second substrate and a frit (laser welded) provided between the non-pixel region on the first substrate and the second substrate. 
	b. Shan, PG Pub 2020/0319493, teaches a display panel and a display device are provided. The display panel includes: a first substrate, a second substrate, an active switch array, at least one gate driving circuit, at least one group of secondary spacing columns and a sealing section; the first substrate includes an active area and a peripheral area; the second substrate is opposite to the first substrate; the active switch array is located in the active area; the gate driving circuit is located in the peripheral area and connected to the active switch array; the secondary spacing columns are disposed on the second substrate 
	c. Logunov et al. PG Pub 2014/0151742, teaches transparent glass-to-glass hermetic seals are formed by providing a low melting temperature sealing glass along a sealing interface between two glass substrates and irradiating the interface with laser radiation.

Allowable Subject Matter
3.	Claims 1-2, 5, 8, 11-15 and 22-33 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, at least one module, each module comprising: a first substrate; a second substrate disposed over the first substrate; the module having a periphery; an array of pixels disposed between the first substrate and the second substrate, and inside the periphery, each pixel having an active area and an inactive area; the array of pixels having a first intra-modular separation distance between the active area of adjacent pixels in a first direction; a laser weld hermetically sealing the first substrate to the second substrate along a portion of the periphery, such that the laser weld is disposed between the active area of the pixels and the periphery, and the distance between the active area of the pixels and the periphery in the first direction is not more than 50% of the first intra-modular separation distance.
Claims 2, 5, 8, 11-15 and 22-29 would be allowable, because they depend on allowable claim 1.
Claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 30 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 30, laser welding a second substrate having a periphery to a first substrate by forming at least one laser weld between the second substrate and the first substrate; wherein: along at least a portion of the periphery, the entire width of the laser weld is within 500 pm of the periphery; and an array of light emitting devices is disposed between the first substrate and the second substrate, and inside the periphery.
Claims 31-33 would be allowable, because they depend on allowable claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895